Filed 3/27/13 P. v. Santos CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B240939
                                                                          (Super. Ct. No. 2011021253)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

OSCAR SANTOS,

     Defendant and Appellant.



                   Oscar Santos appeals from the judgment entered after he pleaded guilty to
possession of methamphetamine (Health & Saf. Code, § 11377, subd. (a)) and possession
of burglary tools (Pen. Code, 466). Pursuant to a negotiated plea, the trial court
suspended imposition of sentence and placed appellant on formal probation for 36
months, with various terms and conditions, including that he serve 180 days in county
jail. The court imposed fees and stayed their payment for one year because appellant
lacked the immediate ability to pay them.
                   On June 13, 2011, a police officer stopped appellant for driving a car with
illegally tinted windows. Appellant disclosed that he was on probation, and the officer
searched the car. He found a homemade lock pick set, an adjustable crescent wrench, a
screwdriver, a utility knife, and a small plastic baggy that contained a usable quantity of
crystal methamphetamine.
              We appointed counsel to represent appellant on appeal. Counsel filed a
brief raising no issues and requesting our independent review pursuant to People v.
Wende (1979) 25 Cal.3d 436. We notified appellant that he had 30 days in which to
advise us of any claims he wished us to consider. We have received no response from
appellant.
              We have reviewed the entire record and are satisfied that appellant’s
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende, supra, 25 Cal.3d at p. 441.) The judgment is affirmed.
              NOT TO BE PUBLISHED




                                          PERREN, J.


We concur:



              GILBERT, P.J.



              YEGAN, J.




                                             2
                              Patricia M. Murphy, Judge

                          Superior Court County of Ventura

                        ______________________________




             Suzan E. Hier, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintiff and Respondent.




                                          3